Citation Nr: 1448984	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  09-50 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from July 1978 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The issue pertaining to service connection with respect to psychiatric symptoms has been recharacterized as one of entitlement to service connection of a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a psychiatric disorder as a result of an alleged unsubstantiated accusation of sexual harassment during service.  He maintains that he was threatened with a court martial and reassigned to barracks duty following the alleged charge.  

The Veteran testified to having had a psychiatric evaluation during service following the alleged accusation.  Essentially, he maintains that although no formal charges were ever brought against him, as a result of the anxiety he experienced with respect to not knowing the circumstances surrounding the charge and/or his belief that there would be a court martial, he developed a psychiatric disorder.  

In addition to an honorable discharge, his DD Form 214 reflects his military occupational specialty (MOS) was accounting specialist for 3 years and 8 months, consistent with a Record of Assignments showing his MOS was accounting specialist from November 1978 until separation in July 1982.  Although no corroborative evidence of any charge of sexual harassment against him is in his service personnel records, service treatment records reflect he underwent consultation at the Community Mental Health Activity building in March 1982.  On remand, another search for any and all service treatment and personnel records should be undertaken, including through any appropriate and official sources, particularly for any charge of sexual harassment against him and/or a psychiatric evaluation during service in 1982.  

VA treatment records in December 1995 reflect the Veteran's complaints associated with emotional stress and depression, and a history of an unsubstantiated charge of sexual harassment during service was noted to have led to his 'withdrawal from society.'  Records in 2008 reflect positive screens for depression and posttraumatic stress disorder (PTSD), and a November 2008 record reflects diagnoses of anxiety disorder, not otherwise specified, and depression.  The Axis II entry was rule out paranoid personality.  In view of the evidence, the Veteran is to be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder.  

Lastly, the Veteran testified to having had relevant treatment at the Hunter Holmes McGuire VA Medical Center (VAMC) in Richmond, VA, in 2009.  Although mental health treatment records in 2008 and 2009 from the McGuire VAMC are of record, at the hearing, the Veteran's representative indicated that there may be additional records.  VA has a duty to obtain relevant records not yet associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any of the Veteran's service treatment and personnel records that are not currently associated with the claims file, particularly any records pertaining to an accusation and/or charge of sexual harassment.  If any further records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a memorandum of unavailability and the Veteran should be notified thereof.

2.  Obtain complete VA treatment records from the McGuire VAMC, to specifically include records of psychiatric treatment.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a psychiatric disorder commenced during active military service or is otherwise related to his active military service, to include the Veteran's allegations of being accused of sexual harassment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

